Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144756                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  D.A.N. JOINT VENTURE III, L.P., assignee of                                                            David F. Viviano,
  FIFTH THIRD BANK,                                                                                                  Justices
             Plaintiff-Appellee,
  v                                                                SC: 144756
                                                                   COA: 300777
                                                                   Berrien CC: 2004-003492-CZ
  GEORGE HOFMEISTER,
           Defendant-Appellant,
  and
  AMERICAN COMMERCIAL HOLDINGS, INC.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 22, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           t0225                                                              Clerk